EXHIBIT 10.23

Addendum No. 1

to the

Net Quota Share

Reinsurance Contract

Effective: July 1, 2005

issued to the

VESTA FIRE INSURANCE CORPORATION

SHELBY INSURANCE COMPANY

THE HAWAIIAN INSURANCE AND GUARANTY COMPANY, LTD.

FLORIDA SELECT INSURANCE COMPANY

SHELBY CASUALTY INSURANCE COMPANY

VESTA INSURANCE CORPORATION

and

TEXAS SELECT LLOYDS INSURANCE COMPANY

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Vesta Fire Insurance Corporation and agreed to be included in advance by the
Reinsurer

It Is Hereby Agreed, effective December 1, 2005, with respect to losses arising
out of Loss Occurrences commencing on or after that date, that paragraph A of
Article VIII - Retention and Limit - shall be deleted and the following
substituted therefor:

 

  “A. The Company shall cede to the Reinsurer and the Reinsurer agrees to accept
75.0% of the Company’s Net Liability under Policies in force at the effective
date hereof or issued or renewed during the Contract Year. Further, the Company
shall cede to the Reinsurer 75.0% of the Net Unearned Premium Reserves at
inception of this Agreement and 75.0% of the Net Written Premium on all Policies
subject to this Contract.”

The provisions of this Contract shall remain otherwise unchanged.

LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

Addendum No. 1

to the

Interests and Liabilities Agreement

of

ACE Property & Casualty Insurance Company

Philadelphia, Pennsylvania

by

ACE Tempest Re USA, LLC

Stamford, Connecticut

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Net Quota Share

Reinsurance Contract

Effective: July 1, 2005

issued to and duly executed by

VESTA FIRE INSURANCE CORPORATION

SHELBY INSURANCE COMPANY

THE HAWAIIAN INSURANCE AND GUARANTY COMPANY, LTD.

FLORIDA SELECT INSURANCE COMPANY

SHELBY CASUALTY INSURANCE COMPANY

VESTA INSURANCE CORPORATION

and

TEXAS SELECT LLOYDS INSURANCE COMPANY

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Vesta Fire Insurance Corporation and agreed to be included in advance by the
Reinsurer

It Is Hereby Agreed that Addendum No. 1 to the Contract shall form part of the
Contract, effective December 1, 2005.

It Is Further Agreed that the Subscribing Reinsurer’s share in the interests and
liabilities of the “Reinsurer” under the Contract shall be revised from 25.000%
to 16.667%, effective December 1, 2005, with respect to losses arising out of
Loss Occurrences commencing on or after that date.

 

Page 1 of 2   LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their duly authorized representatives
have executed this Addendum as of the dates undermentioned at:

Birmingham, Alabama, this 4th day of January in the year 2006.

 

 

Russ Crouch

  Vesta Fire Insurance Corporation (for and on behalf of the Company)

Stamford Connecticut, this      day of                      in the year
        .

 

 

 

 

ACE Tempest Re USA, LLC

(for and on behalf of ACE Property & Casualty Insurance Company)

 

Page 2 of 2   LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

Addendum No. 2

to the

Interests and Liabilities Agreement

of

Swiss Reinsurance America Corporation

Armonk, New York

through

Swiss Re Underwriters Agency, Inc.

Calabasas, California

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Net Quota Share

Reinsurance Contract

Effective: July 1, 2005

issued to and duly executed by

VESTA FIRE INSURANCE CORPORATION

SHELBY INSURANCE COMPANY

THE HAWAIIAN INSURANCE AND GUARANTY COMPANY, LTD.

FLORIDA SELECT INSURANCE COMPANY

SHELBY CASUALTY INSURANCE COMPANY

VESTA INSURANCE CORPORATION

and

TEXAS SELECT LLOYDS INSURANCE COMPANY

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Vesta Fire Insurance Corporation and agreed to be included in advance by the
Reinsurer

It Is Hereby Agreed that Addendum No. 1 to the Contract shall form part of the
Contract, effective December 1, 2005.

It Is Further Agreed that the Subscribing Reinsurer’s share in the interests and
liabilities of the “Reinsurer” under the Contract shall be revised from 75.0% to
50.0%, effective December 1, 2005, with respect to losses arising out of Loss
Occurrences commencing on or after that date.

 

Page 1 of 2   LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their duly authorized representatives
have executed this Addendum as of the dates undermentioned at:

Birmingham, Alabama, this 4th day of January in the year 2006.

 

 

Russ Crouch

  Vesta Fire Insurance Corporation (for and on behalf of the Company)

Calabasas, California, this      day of                      in the year
        .

 

 

 

 

Swiss Re Underwriters Agency, Inc.

(for Swiss Reinsurance America Corporation)

 

Page 2 of 2

  LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

entered into by and between

VESTA FIRE INSURANCE CORPORATION

SHELBY INSURANCE COMPANY

THE HAWAIIAN INSURANCE AND GUARANTY COMPANY, LTD.

FLORIDA SELECT INSURANCE COMPANY

SHELBY CASUALTY INSURANCE COMPANY

VESTA INSURANCE CORPORATION

and

TEXAS SELECT LLOYDS INSURANCE COMPANY

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Vesta Fire Insurance Corporation and agreed to be included in advance by the
Reinsurer

and

E+S Reinsurance (Ireland) Limited

Dublin, Ireland

(hereinafter referred to as the “Subscribing Reinsurer”)

It Is Hereby Agreed that the Subscribing Reinsurer shall have a 6.666% share in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract entitled:

Net Quota Share

Reinsurance Contract

Effective: July 1, 2005

(as amended by Addendum No. 1)

It Is Further Agreed that this Agreement shall become effective on December 1,
2005, with respect to losses arising out of Loss Occurrences commencing on or
after that date, and shall continue in force until June 30, 2006, both days
inclusive, unless earlier terminated in accordance with the provisions of the
attached Contract.

It Is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.

 

Page 1 of 2

  LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

It Is Also Agreed that as respects the Subscribing Reinsurer’s percentage
share(s) in the attached Contract, the following shall apply:

 

1. In lieu of the provisions of paragraph A of Article I - Definitions - the
following paragraph shall apply:

 

  “A. ‘Contract Year’ as used herein shall mean the period from December 1, 2005
through June 30, 2006, both days inclusive. If this Contract is terminated prior
to June 30, 2006, the Contract Year shall be from December 1, 2005 through the
date of termination.”

 

2. In lieu of the provisions of paragraph A of Article XII - Reports and
Remittances - the following paragraph shall apply:

 

  “A. On December 20, 2005, the Company shall report to the Reinsurer the ceded
unearned premium (net of inuring reinsurance as set forth in Article VI) with
respect to business in force on December 1, 2005. The Company shall remit
payment of this amount, less Ceding Commission, by January 3, 2006.”

 

3. In lieu of the Schedule A attached to and forming part of the attached
Contract, the Schedule A attached to and forming part of this Agreement shall
apply.

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates undermentioned at:

Birmingham, Alabama, this 4th day of January in the year 2006.

 

 

Russ Crouch

  Vesta Fire Insurance Corporation (for and on behalf of the Company)

Dublin, Ireland, this      day of                      in the year         .

 

 

 

 

E+S Reinsurance (Ireland) Limited

 

Page 2 of 2   LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

entered into by and between

VESTA FIRE INSURANCE CORPORATION

SHELBY INSURANCE COMPANY

THE HAWAIIAN INSURANCE AND GUARANTY COMPANY, LTD.

FLORIDA SELECT INSURANCE COMPANY

SHELBY CASUALTY INSURANCE COMPANY

VESTA INSURANCE CORPORATION

and

TEXAS SELECT LLOYDS INSURANCE COMPANY

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Vesta Fire Insurance Corporation and agreed to be included in advance by the
Reinsurer

and

Hannover Reinsurance (Ireland) Ltd.

Dublin, Ireland

(hereinafter referred to as the “Subscribing Reinsurer”)

It Is Hereby Agreed that the Subscribing Reinsurer shall have a 26.667% share in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract entitled:

Net Quota Share

Reinsurance Contract

Effective: July 1, 2005

It Is Further Agreed that this Agreement shall become effective on December 1,
2005, with respect to losses arising out of Loss Occurrences commencing on or
after that date, and shall continue in force until June 30, 2006, both days
inclusive, unless earlier terminated in accordance with the provisions of the
attached Contract.

It Is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.

 

Page 1 of 2   LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

It Is Also Agreed that as respects the Subscribing Reinsurer’s percentage
share(s) in the attached Contract, the following shall apply:

 

1. In lieu of the provisions of paragraph A of Article I - Definitions - the
following paragraph shall apply:

 

  “A. ‘Contract Year’ as used herein shall mean the period from December 1, 2005
through June 30, 2006, both days inclusive. If this Contract is terminated prior
to June 30, 2006, the Contract Year shall be from December 1, 2005 through the
date of termination.”

 

2. In lieu of the provisions of paragraph A of Article XII - Reports and
Remittances - the following paragraph shall apply:

 

  “A. On December 20, 2005, the Company shall report to the Reinsurer the ceded
unearned premium (net of inuring reinsurance as set forth in Article VI) with
respect to business in force on December 1, 2005. The Company shall remit
payment of this amount, less Ceding Commission, by January 3, 2006.”

 

3. In lieu of the Schedule A attached to and forming part of the attached
Contract, the Schedule A attached to and forming part of this Agreement shall
apply.

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates undermentioned at:

Birmingham, Alabama, this 4th day of January in the year 2006.

 

 

Russ Crouch

  Vesta Fire Insurance Corporation (for and on behalf of the Company)

Dublin, Ireland, this      day of                      in the year         .

 

 

 

 

Hannover Reinsurance (Ireland) Ltd.

 

Page 2 of 2   LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

Schedule A

(Revised: December 1, 2005)

Monthly Reporting Requirements

Cumulative Amounts evaluated as of XX/XX/XX

 

     California    Texas    Other States    TOTAL      Gross    Ceded    Gross
   Ceded    Gross    Ceded    Gross    Ceded

Premium

                       

Unearned at 12/1/05

                       

Written Beginning 12/1/05

                       

Earned during treaty term

                       

Ceding Commission

                       

Paid

                       

Expected Final

                       

Loss & ALAE

                       

Paid Loss

                       

Paid ALAE

                       

Outstanding Loss & ALAE

                       

IBNR Loss & ALAE

                       

Mold Loss & ALAE

                       

Shock Loss & ALAE

                       

 

Schedule A (Revised)

  LOGO [g34789img_001.jpg]



--------------------------------------------------------------------------------

(Revised: December 1, 2005)

Net Quota Share

Reinsurance Contract

Effective: July 1, 2005

issued to

VESTA FIRE INSURANCE CORPORATION

SHELBY INSURANCE COMPANY

THE HAWAIIAN INSURANCE AND GUARANTY COMPANY, LTD.

FLORIDA SELECT INSURANCE COMPANY

SHELBY CASUALTY INSURANCE COMPANY

VESTA INSURANCE CORPORATION

and

TEXAS SELECT LLOYDS INSURANCE COMPANY

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Vesta Fire Insurance Corporation and agreed to be included in advance by the
Reinsurer

 

Reinsurers

   Participations  

ACE Tempest Re USA, LLC (for ACE Property & Casualty Insurance Company)

   16.667 %

E+S Reinsurance (Ireland) Ltd.

   6.666  

Hannover Reinsurance (Ireland) Ltd.

   26.667  

Swiss Re Underwriters Agency, Inc. (for Swiss Reinsurance America Corporation)

   50.000  

Total

   100.000 %

LOGO [g34789img_001.jpg]